
	
		I
		112th CONGRESS
		2d Session
		H. R. 4172
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. Heck introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize the Secretary of Housing and Urban
		  Development to insure mortgages that provide former homeowners who are a
		  reasonable credit risk a second chance at homeownership.
	
	
		1.Short titleThis Act may be cited as the
			 Second Chance at Homeownership Act of
			 2012.
		2.Second chance at
			 homeownership mortgage insurance programTitle II of the National Housing Act (12
			 U.S.C. 17) is amended by adding at the end the following new section:
			
				259.Second chance
				at homeownership program
					(a)EstablishmentThere
				is established in the Federal Housing Administration a Second Chance at
				Homeownership Program (in this section referred to as the
				Program).
					(b)PurposesThe purposes of the Program are—
						(1)to create an FHA
				program, participation in which is voluntary on the part of homeowners and
				eligible lenders, to provide loans for qualified second-chance borrowers and
				support long-term, sustainable homeownership;
						(2)to target mortgage
				assistance under this section to enable families to become homeowners of their
				principal residence; and
						(3)to ensure the Program remains in effect
				only for as long as is necessary to provide stability to the housing
				market.
						(c)Establishment
				and implementation of Program requirements
						(1)Duties of
				SecretaryTo carry out the
				purposes of the Program, the Secretary shall—
							(A)establish
				requirements and standards for the program consistent with section 203(b) to
				the maximum extent possible; and
							(B)prescribe such
				regulations and provide such guidance as may be necessary or appropriate to
				implement such requirements and standards.
							(2)Interim guidance
				and mortgagee lettersIn carrying out any of the program
				requirements or standards established under paragraph (1), the Secretary may
				issue such interim guidance and mortgagee letters as the Secretary determines
				necessary or appropriate.
						(d)Insurance of
				mortgagesThe Secretary may, upon application of a mortgagee,
				make commitments to insure or may insure any mortgage that meets the
				requirements under subsection (e).
					(e)Requirements of
				insured mortgagesTo be eligible for insurance under this
				section, a mortgage shall comply with all of the following requirements:
						(1)MortgagorThe mortgagor under the mortgage may not
				have—
							(A)been the mortgagor under any other mortgage
				or had any present ownership interest in any residence after January 1, 2011,
				except that the Secretary may provide exceptions to such requirement for any
				mortgagor who has inherited a property;
							(B)been delinquent
				with respect to any of the most recent 12 monthly rental payments due for the
				rental of the mortgagor’s principal residence;
							(C)been convicted under Federal or State law
				for fraud during the 10-year period ending upon the insurance of the mortgage
				under this section; and
							(D)a net worth, as of the date the mortgagor
				first applies for a mortgage to be insured under the Program under this
				section, that exceeds $1,000,000.
							(2)Acquisition of
				principal residenceThe mortgagor shall be made for the purpose
				of acquiring a 1- to 4-family residence that—
							(A)is located in the
				same State as the principal residence of the mortgagor at the time the mortgage
				is executed; and
							(B)shall be occupied
				by the mortgagor as the principal residence of the mortgagor.
							(3)DownpaymentThe
				mortgagor shall have paid on account of the mortgage, in cash or its
				equivalent, on account of the property an amount equal to not less than 5
				percent of the appraised value of the property.
						(4)Maximum loan
				amountThe mortgage shall—
							(A)have principal obligation that does not
				exceed the dollar amount limitation for a property of the applicable size that
				is in effect, for the year in which the mortgage is executed, under the sixth
				sentence of section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act
				(12 U.S.C. 1454(a)(2)); and
							(B)be payable on a monthly basis in an amount
				that—
								(i)is
				fixed over the entire term of the mortgage; and
								(ii)does not exceed the average amount paid by
				the mortgagor for the most recent 12 monthly rental payments paid by the
				mortgagor for the rental of the mortgagor’s previous principal
				residence.
								(5)Term of
				mortgageThe mortgage to be insured shall—
							(A)bear interest at a
				single rate that is fixed for the entire term of the mortgage; and
							(B)have a maturity of
				not less than 30 years from the date of the beginning of amortization of such
				mortgage.
							(6)AppraisalsAny
				appraisal conducted in connection with the mortgage shall—
							(A)be based on the
				current value of the property;
							(B)be conducted in
				accordance with title XI of the Financial Institutions Reform, Recovery, and
				Enforcement Act of 1989 (12 U.S.C. 3331 et seq.);
							(C)be completed by an
				appraiser who meets the competency requirements of the Uniform Standards of
				Professional Appraisal Practice;
							(D)be wholly
				consistent with the appraisal standards, practices, and procedures under
				section 202(g) of this Act that apply to all loans insured under this Act;
				and
							(E)comply with the
				requirements of subsection (f) of this section (relating to appraisal
				independence).
							(7)Prohibition on
				second liensThe mortgagor
				under the mortgage may not grant a new second lien on the mortgaged property
				during the first 5 years of the term of the mortgage insured under this
				section, except as the Secretary determines to be necessary to ensure the
				maintenance of property standards and provided that such new outstanding liens
				(A) do not reduce the value of the Government’s equity in the borrower’s home;
				and (B) when combined with the mortgagor’s existing mortgage indebtedness, do
				not exceed 95 percent of the home’s appraised value at the time of the new
				second lien.
						(8)Certifications
				and documentation
							(A)Principal
				residence; no present ownership interestThe mortgagor shall provide documentation
				satisfactory in the determination of the Secretary to prove compliance with the
				requirements under paragraphs (1)(A) and (2)(B).
							(B)No intentional
				default or false informationThe mortgagor shall certify to the
				Secretary that the mortgagor—
								(i)has not, during the 10-year period ending
				upon the insurance of the mortgage under this section—
									(I)intentionally
				defaulted on any mortgage or any other debt; or
									(II)knowingly or willfully furnished material
				information known to be false for the purpose of obtaining any mortgage;
				and
									(ii)is in compliance
				with the requirement under paragraph (1)(C) (relating to convictions for
				fraud).
								(C)Liability for
				repaymentThe mortgagor shall agree in writing that the mortgagor
				shall be liable to repay to the Secretary any direct financial benefit achieved
				from a mortgage insured under this section that is derived from
				misrepresentations made by the mortgagor in the certifications and
				documentation required under this paragraph, subject to the discretion of the
				Secretary.
							(D)Documentation
				and verification of incomeIn complying with the FHA underwriting
				requirements under the Program under this section, the mortgagee shall document
				and verify the income of the mortgagor or non-filing status in accordance with
				procedures and standards that the Secretary shall establish (provided that such
				procedures and standards are consistent with section 203(b) to the maximum
				extent possible) which may include requiring the mortgagee to procure a copy of
				the income tax returns from the Internal Revenue Service, for the two most
				recent years for which the filing deadline for such years has passed and by any
				other method, in accordance with procedures and standards that the Secretary
				shall establish.
							(E)Mortgage
				fraudThe duty of the mortgagee to ensure that the mortgagor is
				in compliance with paragraph (1)(C) shall be satisfied if the mortgagee makes a
				good faith effort to determine that the mortgagor has not been convicted under
				Federal or State law for fraud during the period described in such
				paragraph.
							(f)Appraisal
				independence
						(1)Prohibitions on
				interested parties in a real estate transactionNo mortgage
				lender, mortgage broker, mortgage banker, real estate broker, appraisal
				management company, employee of an appraisal management company, nor any other
				person with an interest in a real estate transaction involving an appraisal in
				connection with a mortgage insured under this section shall improperly
				influence, or attempt to improperly influence, through coercion, extortion,
				collusion, compensation, instruction, inducement, intimidation, nonpayment for
				services rendered, or bribery, the development, reporting, result, or review of
				a real estate appraisal sought in connection with the mortgage.
						(2)Civil monetary
				penaltiesThe Secretary may impose a civil money penalty for any
				knowing and material violation of paragraph (1) under the same terms and
				conditions as are authorized in section 536(a) of this Act.
						(g)Standards To
				protect against adverse selection
						(1)In
				generalThe Secretary shall, by rule or order, establish
				standards and policies to require the underwriter of a mortgage insured under
				this section to provide such representations and warranties as the Secretary
				considers necessary or appropriate to enforce compliance with all underwriting
				and appraisal standards of the Program.
						(2)Exclusion for
				violationsThe Secretary shall not pay insurance benefits to a
				mortgagee who violates the representations and warranties, as established under
				paragraph (1), or in any case in which a mortgagor fails to make the first
				payment on a mortgage insured under this section.
						(3)Other
				authorityThe Secretary may establish such other standards or
				policies as necessary to protect against adverse selection, including requiring
				loans identified by the Secretary as higher risk loans to demonstrate payment
				performance for a reasonable period of time before being insured under the
				program under this section.
						(h)Premiums
						(1)Establishment
				and collectionFor each mortgage insured under this section, the
				Secretary shall establish and collect—
							(A)at the time of
				insurance, a single premium payment in an amount that is at least 100 basis
				points greater than the single premium payment that would otherwise be charged
				pursuant to section 203(c)(2)(A) with respect to the mortgage; and
							(B)in addition to the premium required under
				paragraph (1), an annual premium in an amount that is at least 100 basis points
				greater than the annual premium payment that would otherwise be charged
				pursuant to section 203(c)(2)(B) with respect to the mortgage.
							(2)ConsiderationsIn
				setting the premium under this subsection, the Secretary shall consider—
							(A)the financial
				integrity of the Program; and
							(B)the purposes of the Program set forth in
				subsection (b).
							(i)Origination fees
				and interest rateThe Secretary shall establish—
						(1)a reasonable
				limitation on origination fees for mortgages insured under this section;
				and
						(2)procedures to
				ensure that interest rates on such mortgages shall be commensurate with market
				rate interest rates on such types of loans.
						(j)DefaultAny mortgagor who defaults in repayment of
				a mortgage insured under this section shall not be eligible for any mortgage
				insurance provided by the Secretary for the 10-year period beginning upon such
				default.
					(k)5-Year phase-In
				for equity as a result of sale or refinancingFor each mortgage insured under this
				section, the Secretary and the mortgagor of such mortgage shall, upon any sale
				or disposition of the property to which the mortgage relates, or upon the
				subsequent refinancing of such mortgage, be entitled to the following with
				respect to any equity created as a direct result of the mortgage being insured
				under this section:
						(1)If such sale or
				refinancing occurs during the period that begins on the date that such mortgage
				is insured and ends 1 year after such date of insurance, the Secretary shall be
				entitled to 100 percent of such equity.
						(2)If such sale or
				refinancing occurs during the period that begins 1 year after such date of
				insurance and ends 2 years after such date of insurance, the Secretary shall be
				entitled to 90 percent of such equity and the mortgagor shall be entitled to 10
				percent of such equity.
						(3)If such sale or
				refinancing occurs during the period that begins 2 years after such date of
				insurance and ends 3 years after such date of insurance, the Secretary shall be
				entitled to 80 percent of such equity and the mortgagor shall be entitled to 20
				percent of such equity.
						(4)If such sale or
				refinancing occurs during the period that begins 3 years after such date of
				insurance and ends 4 years after such date of insurance, the Secretary shall be
				entitled to 70 percent of such equity and the mortgagor shall be entitled to 30
				percent of such equity.
						(5)If such sale or
				refinancing occurs during the period that begins 4 years after such date of
				insurance and ends 5 years after such date of insurance, the Secretary shall be
				entitled to 60 percent of such equity and the mortgagor shall be entitled to 40
				percent of such equity.
						(6)If such sale or
				refinancing occurs during any period that begins 5 years after such date of
				insurance, the Secretary shall be entitled to 50 percent of such equity and the
				mortgagor shall be entitled to 50 percent of such equity.
						(l)Limitation on
				aggregate insurance authorityThe aggregate original principal
				obligation of all mortgages insured under this section may not exceed
				$200,000,000,000.
					(m)Reports by
				SecretaryThe Secretary shall submit monthly reports to the
				Congress identifying the progress of the Program, which shall contain the
				following information for each month:
						(1)The number of new
				mortgages insured under this section, including the location of the properties
				subject to such mortgages by census tract.
						(2)The aggregate
				principal obligation of new mortgages insured under this section.
						(3)The amount of
				premiums collected for insurance of mortgages under this section.
						(4)The claim and loss
				rates for mortgages insured under this section.
						(5)Any other
				information that the Secretary considers appropriate.
						Upon
				submitting each monthly report required under this subsection, the Secretary
				shall make such report publicly available on the World Wide Web site of the
				Department of Housing and Urban Development.(n)Required
				outreach effortsThe Secretary shall carry out outreach efforts
				to ensure that homeowners, lenders, and the general public are aware of the
				opportunities for assistance available under this section.
					(o)Enhancement of
				FHA capacityThe Secretary
				shall take such actions as may be necessary to—
						(1)contract for the
				establishment of underwriting criteria, automated underwriting systems, pricing
				standards, and other factors relating to eligibility for mortgages insured
				under this section;
						(2)contract for
				independent quality reviews of underwriting, including appraisal reviews and
				fraud detection, of mortgages insured under this section or pools of such
				mortgages; and
						(3)increase personnel
				of the Department as necessary to process or monitor the processing of
				mortgages insured under this section.
						(p)GNMA commitment
				authority
						(1)GuaranteesThe
				Secretary shall take such actions as may be necessary to ensure that securities
				based on and backed by a trust or pool composed of mortgages insured under this
				section are available to be guaranteed by the Government National Mortgage
				Association as to the timely payment of principal and interest.
						(2)Guarantee
				authorityTo carry out the purposes of section 306 of the
				National Housing Act (12 U.S.C. 1721), the Government National Mortgage
				Association may enter into new commitments to issue guarantees of securities
				based on or backed by mortgages insured under this section, not exceeding
				$200,000,000,000. The amount of authority provided under the preceding sentence
				to enter into new commitments to issue guarantees is in addition to any amount
				of authority to make new commitments to issue guarantees that is provided to
				the Association under any other provision of law.
						(q)SunsetThe
				Secretary may not enter into any new commitment to insure any mortgage pursuant
				to this section before October 1, 2012 or after September 30, 2015.
					(r)Rule of
				construction relating to voluntary nature of ProgramThis section shall not be construed to
				require that any financial institution or mortgagee approved by the Secretary
				under section 203 as responsible and able to service mortgages responsibly
				participate in any activity authorized under this section.
					(s)Rule of
				Construction Relating to Insurance of MortgagesExcept as
				otherwise provided for in this section or by action of the Secretary, the
				provisions and requirements of section 203(b) shall apply with respect to the
				insurance of any mortgage under this section. The Secretary shall conform
				documents, forms, and procedures for mortgages insured under this section to
				those in place for mortgages insured under section 203(b) to the maximum extent
				possible consistent with the requirements of this
				section.
					.
		
